Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 19, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  162696 & (16)(17)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  BARBARA B. SMITH,                                                                                      Megan K. Cavanagh
           Plaintiff-Appellee,                                                                           Elizabeth M. Welch,
                                                                                                                       Justices
  v                                                                  SC: 162696
                                                                     COA: 356065
                                                                     Oakland CC: 2018-168918-NI
  JESSICA RAE WOLL and WOLL &
  WOLL, PC,
            Defendants-Appellants.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the March 3, 2021 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.

         BERNSTEIN, J., not participating because he has a family member with an interest
  that could be affected by the proceeding.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 19, 2021
         b0316
                                                                                Clerk